  Case 2:20-cv-00042-PLM-MV ECF No. 12 filed 06/25/20 PageID.223 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION
                                      ______

NAJEE SHARIF WILKINS,

                     Petitioner,                   Case No. 2:20-cv-42

v.                                                 Honorable Paul L. Maloney

CONNIE HORTON,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that Petitioner’s motions seeking an evidentiary hearing

(ECF No. 5) and appointment of counsel (ECF No. 6) are DENIED.

              IT IS FURTHER ORDERED that a certificate of appealability is DENIED.



Dated:   June 25, 2020                             /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
